SCHWARTZ, Senior Judge.
The state appeals from an order suppressing marijuana found in the appellees’ residence. Upon an acceptable view of the record, the court concluded that the contraband had been unconstitutionally discovered and then seized only when, without cognizable “exigent circumstances,” cf. State v. Riggs, 890 So.2d 465 (Fla. 2d DCA 2004)(warrantless entry justified by founded concern for safety of occupants); Davis v. State, 834 So.2d 322 (Fla. 5th DCA 2003)(warrantless entry justified by reasonable suspicion that home had been burglarized), an officer, who was in their rear yard solely to return a dog that had been running loose, decided to open and peer through a sliding glass door at the rear of the house. We agree and affirm. See State v. Adams, 378 So.2d 72 (Fla. 3d DCA 1979); Hornblower v. State, 351 So.2d 716 (Fla.1977); Olivera v. State, 315 So.2d 487 (Fla. 2d DCA 1975), cert. denied, 330 So.2d 21 (Fla.1976).
Affirmed.